Citation Nr: 1046622	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-37 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for right ear hearing loss disability prior to June 10, 2010, and 
to a rating in excess of 70 percent for the disability from June 
10, 2010.

2.  Entitlement to a compensable rating for residuals of right 
ear mastoidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, dated in December 2004.  
Jurisdiction over the claims folders was subsequently transferred 
to the RO in Reno, Nevada.

When this case was before the Board in November 2008 it was 
remanded for the purpose of affording the Veteran a Travel Board 
hearing.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2010.  A transcript of the 
hearing is associated with the claims folders.

The issue of entitlement to a compensable rating for residuals of 
right ear mastoidectomy is addressed in the REMAND that follows 
the order section of this decision.


FINDINGS OF FACT

1.  Prior to June 10, 2010, the Veteran's hearing impairment in 
the right ear was level I or less and the hearing impairment in 
his left ear was level I.

2.  On and after June 10, 2010, the Veteran has had level XI 
hearing impairment in the right ear and level VIII hearing 
impairment in his left ear.

CONCLUSION OF LAW

The criteria for disability rating in excess of 10 percent for 
right ear hearing loss disability prior to June 10, 2010, and a 
disability rating in excess of 70 percent for the disability 
beginning June 10, 2010, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86, Diagnostic 
Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 121.

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice then required under 
the VCAA, by letter mailed in August 2004, prior to the initial 
adjudication of the claims.  Additional notice, to include notice 
with respect to the effective-date element of the claim, was 
provided in correspondence mailed to the Veteran in December 
2006.  Although the Veteran was not provided complete notice 
until after the initial adjudication of the claim, the Board 
finds that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an earlier 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
outstanding evidence.  Therefore, the Board is also satisfied 
that the originated agency has complied with VA's duty to assist 
the Veteran in the development of his claim.

Accordingly, the Board will address the merits of the claim.




Legal Criteria

Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing.  See Lendenman v. Principi, 3 
Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels 
based on average puretone thresholds and speech discrimination.  
See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is used to 
determine a Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone threshold average intersect.  38 
C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only 
on Puretone Threshold Average," is used to determine a Roman 
numeral designation (I through XI) for hearing impairment based 
only on the puretone threshold average.  Table VIa will be used 
when the examiner certifies that use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in § 4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  38 
C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the row and 
column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 
hertz) is 55 decibels or more, the rating specialist 
will determine the Roman Numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 
hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the 
higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86.

Where hearing impairment in the service-connected ear is 
compensable to a degree of 10 percent and the hearing impairment 
in the other ear is considered a disability under § 3.385, the 
hearing impairment in the non service-connected ear will be 
considered in evaluating the service-connected disability.  
38 C.F.R. § 3.383(a).  

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent. 38 C.F.R. § 3.385.

In addition, when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A.                 § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected right ear hearing loss.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.

The Veteran got hydraulic fluid in his right ear in service.  He 
was awarded service connection for hearing loss in the right ear 
in a January 1972 rating decision, and a 10 percent disability 
rating was later assigned, effective from October 1978.  His 
current claim was filed in June 2004.  

The Veteran testified that he has substantial hearing loss in the 
right ear.  He described having trouble hearing the television.  
He reported that he relied on reading lips.  

The Veteran was afforded VA audiology exams in November 2004, 
January 2007, May 2007 and June 2010.  The examiner noted that 
results from the November 2004 examination could not be 
determined.  

A VA audiogram in January 2007 yielded puretone thresholds in 
decibels (dB) for the four frequencies used for VA evaluation as 
follows:

Hertz (Hz) 1000 2000 3000 4000 Average,  Right 85 70 75 75 76.5; 
Left 35 35 35 35 35.

The Veteran's speech discrimination scores were 70 percent in the 
right ear and 98 in the left ear.  Applying the puretone 
threshold averages and speech discrimination scores results in a 
designation of level V for the right ear and level I in the left 
ear.  See 38 C.F.R § 4.85, Table VI.  Application of the levels 
of hearing impairment in each ear to Table VII at 38 C.F.R. § 
4.85 produces a noncompensable disability rating.  Results from 
the January 2007 evaluation do not show an exceptional pattern of 
hearing loss.  

A VA audiogram in May 2007 yielded puretone thresholds in dB for 
the four frequencies used for VA evaluation as follows:

Hertz (Hz) 1000 2000 3000 4000 Average,  Right 70 55 45 45 53.75; 
Left 25 35 20 30 27.5

The Veteran's speech discrimination scores were 92 percent in the 
right ear and 96 in the left ear.  Applying the puretone 
threshold averages and speech discrimination scores results in a 
designation of level I for the right ear and level I in the left 
ear.  See 38 C.F.R § 4.85, Table VI. Application of the levels of 
hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a noncompensable disability rating.  Results from the 
May 2007 evaluation do not show an exceptional patter of hearing 
loss.  

The Veteran was afforded an additional VA audiology exam on June 
10, 2010.  Puretone thresholds in dB for the four frequencies 
used for VA evaluation were as follows:

Hertz (Hz) 1000 2000 3000 4000 Average,  Right no response at any 
of these frequencies; Left 80 85 90 95 88.  This level of hearing 
impairment in the left ear qualifies as a disability under 
38 C.F.R. § 3.385.  Therefore, the impairment in both ears is for 
consideration in rating the disability.

The Veteran's speech discrimination scores were no response in 
the right ear and 100% in the left ear.  Applying the puretone 
threshold averages and speech discrimination scores results in a 
designation of level XI for the right ear and level III in the 
left ear.  See 38 C.F.R § 4.85, Table VI.  Application of the 
levels of hearing impairment in each ear to Table VII at 38 
C.F.R. § 4.85 produces a 20 percent disability rating.  However, 
because of the exceptional pattern of hearing loss in the left 
ear, Table VIA is for application.  Applying the level of hearing 
impairment in the left ear to Table VIA results in a designation 
of level VIII hearing impairment in the left ear.  Level XI 
hearing impairment in one ear with level VIII hearing impairment 
in the other ear is considered 70 percent disabling under Table 
VII.

The Court has held that, "in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
The June 2010 examiner stated that although the Veteran was 
retired he had some problems with his daily living and that he 
finds it hard to get spacial orientation because of both hearing 
and vision loss.  The Veteran reported that his hearing loss 
affected his ability to understand speech.  

The Veteran testified at the May 2010 Board hearing that he has 
difficulty talking with his lady friend and watching television.  
He stated that he yells because he cannot hear and that this is 
frustrating to those around him.

The Board has considered the Veteran's contentions and candid 
testimony that he experiences hearing loss that affects his daily 
life.  However, the Board is bound by the provisions of the 
rating schedule and VA regulations in assigning a disability 
rating.  The rating schedule for hearing loss is quite specific 
in the type of testing that must be conducted and the ranges of 
test results that correspond with a particular rating.  The 
testing that was conducted in accordance with VA regulations 
establishes the Veteran's right ear hearing loss was not to the 
degree necessary for a rating in excess of 10 percent prior to 
June 10, 2010, and not to the degree necessary for a rating in 
excess of 70 percent beginning June 10, 2010.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted ratings higher than those assigned.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

In conclusion, a preponderance of the evidence is against the 
Veteran's claim.  In so concluding, the Board acknowledges the 
obvious sincerity of the Veteran in pursuing a higher rating.  
The Board, however, is obligated to decide cases based on the 
evidence before it rather than on such factors.  Based on the 
evidence of record, a higher rating is not in order.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2010).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the level of 
hearing impairment is that specifically contemplated by the 
schedular criteria.  While the Veteran has described the effects 
of his hearing loss on his daily activities and the Board does 
not doubt that there are some detrimental effects from his right 
ear hearing loss, there is no indication that the average 
industrial impairment from the disability would be to a degree in 
excess of 10 percent.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.


ORDER

Entitlement to a disability rating in excess of 10 percent for 
right ear hearing loss disability prior to June 10, 2010, and a 
disability rating in excess of 70 percent for the disability 
beginning June 10, 2010, is denied.


REMAND

The Veteran asserted in May 2010 that his residuals of right ear 
mastoidectomy have worsened and are more disabling than reflected 
by the current noncompensable rating.  He testified that his 
manifestations had worsened since the last otolaryngology 
examination in May 2007.  He has reported jaw pain, earaches and 
right-sided headaches which he attributes to this disability.  

In light of VA's duty to conduct a thorough and contemporaneous 
medical examination, the Veteran should be afforded additional VA 
examination to determine the current degree of severity of the 
service-connected disability at issue.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The Veteran should be afforded an 
examination by an examiner with sufficient 
expertise to determine the current nature 
and severity of his residuals of a 
mastoidectomy.  The claims folders must be 
made available to and reviewed by the 
examiner.  The RO or the AMC should ensure 
that all information required for rating 
purposes is provided by the examiner, to 
include an opinion regarding the effects of 
the Veteran's disabilities on his ability 
to work. 

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue remaining on appeal.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


